Citation Nr: 1441099	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post left knee anterior cruciate ligament (ACL) reconstruction with repair of medial and lateral meniscus tears with instability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative changes.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in September 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the case, in part, for a VA examination, which the AMC failed to schedule.  The November 2013 supplemental statement of the case (SSOC) erroneously states that the examination was requested because the Board indicated the most recent VA examination was in February 2009.  The SSOC went on to say that since there was a more recent VA examination in June 2012 there already were contemporaneous findings, so there was no need to arrange for an examination.  

In actuality, the Board referenced the 2009 VA examination only in the context of the examination report identified outstanding private treatment records; it was not identified as the most recent VA examination.  The examination was requested to obtain additional information rather than current information and since there was a failure to carry out this directive there was not substantial compliance with the remand.  Consequently, Board has no choice but to remand the matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Since the matter is being remanded, the Veteran will be given one more opportunity to submit pertinent private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's complete treatment record for his left knee from Gregory Fox, M.D., dated since September 2008.  Actual treatment records, as opposed to a summary, should be obtained.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays, if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.  

* The examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

* The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

A complete rationale must be provided for all opinions offered.
 
3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



